                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

BARRINGTON R PATTEN, Estate,

       Plaintiff,
v.                                              Case No. 2:19-cv-763-FtM-60NPM

JENNIFER LACLAIR and ALLY
FINANCIAL INC.,

      Defendants.
____________________________________/

                        ORDER ADOPTING REPORT AND
                    RECOMMENDATION AND DISMISSING CASE

       This matter is before the Court on consideration of the report and

recommendation of Nicholas P. Mizell, United States Magistrate Judge, entered on

December 12, 2019. (Doc. # 8). Judge Mizell recommends Plaintiff Barrington R.

Patten’s “Application to Proceed in District Court Without Prepaying Fees or Costs” be

denied, and that this action be dismissed. Neither Plaintiff nor Defendants filed an

objection to the report and recommendation, and the time to object has expired.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732 (11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews

legal conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S.
Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

       Upon due consideration of the record, including Judge Mizell’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Mizell’s detailed and well-reasoned factual findings and legal conclusions,

including that the Complaint is frivolous and any amendment would be futile.

Consequently, Plaintiff’s “Application to Proceed in District Court Without Prepaying

Fees or Costs” is denied, and this action is dismissed with prejudice.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

(1)    The report and recommendation (Doc. # 8) is ACCEPTED and ADOPTED.

(2)    Plaintiff’s “Application to Proceed in District Court Without Prepaying Fees or

       Costs” (Doc. # 2) is hereby DENIED.

(3)    This action is dismissed with prejudice. The Clerk is directed to terminate any

       pending motions and deadlines and thereafter close this case.

       DONE and ORDERED in Chambers, in Fort Myers, Florida, this 8th day of

January, 2020.




                                        Page 2 of 2
